Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Claims 213, 244, 271, 273-278 and 300-304 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Claim 213 is amended to recite “during extraction of the protein or nucleic acid, at least one of selectively deforming and selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur.”  This is broader than the previous claims which had a Markush group of “applying a hydrodynamic stress to a molecule of the protein or nucleic acid; adjusting a rotational orientation of a molecule of the protein or nucleic acid; adjusting a translational position of a molecule of the protein or nucleic acid; hydrodynamically focusing a molecule of the protein or nucleic acid; applying an electromagnetic tension to a molecule of the protein or nucleic acid; applying a mechanical force to a molecule of the protein or nucleic acid; and adjusting, on a length scale of 1000 nm or less, at least one environmental parameter associated with a microenvironment of a molecule of the protein or nucleic acid.”  Most of Markush group are now each found in each of new claims 301-304.  Thus, amended claim 213 is the same subject matter as the previous claim 213.
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Specifically, Applicants amend claim 213 to state the above which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).

Restriction/Election
	Applicants previously elected “nanoscale control” during nucleic acid extraction and one cycle of operations in the Reply filed 10/14/2020 without traverse.  Applicants now delete “nanoscale control,” and replace it with language meaning the same: “at least one of selectively deforming and selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur.”  Thus, the election of species still applies.

Claim Interpretations
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  Applicants are also reminded that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous” because “[o]nly in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).  Finally, 
the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.  

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).
Here, a number of broad and vague claim terms and phrases are not defined in the Specification, thus they receive the broadest reasonable interpretation in light of the Specification.  Such broad interpretations affect the clarity of the claims, thus the Office also presents an indefiniteness rejection, below.  Finally, the Office cannot fairly apply prior art because doing so would require considerable speculations and assumptions in order to determine what in fact is being claimed.  See In re Steele, 308 F .2d 859, 862-63 (CCPA 1962); In re Wilson, 424 F .2d 1382, 1385 (CCPA 1970).

Claim Rejection - 35 USC § 112 – Written Description - Maintained
	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 213, 244, 271, 273-278 and 300-304 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the full scope of the claimed invention. 
	The specification fails to demonstrate possession of “nanoscale control” applied to nucleic acid extraction.  The only disclosure of “nanoscale control” in nucleic acid extraction in the specification is at Figure 4.  Figure 4 contains element 25, which is “a means for applying controlled tension to nucleic acid strands within the nucleic acid amplification module of the integrated chip (see Fig. 4, element 25)” (para. 0109).  This same “element 25” in Figure 4 is the “extraction module”:

    PNG
    media_image1.png
    729
    741
    media_image1.png
    Greyscale

 However, a “means for applying controlled tension to nucleic acid strands within the nucleic acid amplification module of the integrated chip” contained within a generic polygon in Figure 4 fails to provide any description of the actual means for “applying controlled tension to nucleic acid strands” in nucleic acid extraction; much less how “applying controlled tension to nucleic acid strands” is actually used in extraction techniques.  In other words, the specification provides no guidance as to how “nanoscale control” is used in nucleic acid extraction.  Instead, the specification only evinces a wish or a plan to do so by conclusory stating that “a means for applying controlled tension to nucleic acid strands within the nucleic acid amplification module of the integrated chip (see Fig. 4, element 25)” (para. 0109).
	Finally, the only application of any “nanoscale control” in the specification (and Applicant’s own prior art; US 7,494,791, US 10,882,041 and US 8,632,973) is hydrodynamic tension to separate double-stranded nucleic acids instead of heat denature in PCR to allow isothermal amplification.  The specification fails to explain how such “nanoscale control” of denaturation of double-stranded nucleic acids would be applicable to specific processes in nucleic acid extraction.  Thus, it is not clear how the only disclosed “nanoscale control” (nucleic acid tension to denature double-stranded nucleic acid) would apply to nucleic acid extraction.
Previous Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 06/28/2021 because none of Applicants’ arguments address the fact that the specification never discloses “nanoscale control” of nucleic acid extraction as elected.  First, almost all of Applicants arguments address proteins.  This is not the elected species (Applicant elected “nanoscale control” of nucleic acid extraction).  Yet, the specification never addresses “nanoscale control” of proteins.  Instead, Applicant attempts to string together multiple disparate discussions or sentences throughout the specification.  None of these disparate sections directly or clearly address “nanoscale control” of protein extraction, much less any specific fluidic chip structures for doing so, or fluidic chips with all of amplification, detection and “nanoscale control” of extraction/purification/isolation, or even how this is done cyclically.  
	Remarkably, the only argument as to “nanoscale control” of nucleic acid extraction relies on a familiar, routine nucleic acid extraction technique: 
the Specification describes an example of the use of nanoscale control methods together with conventional extraction methods. At paragraph [0101] for example, the Specification states that extraction can be performed with magnetic beads. Specifically, "magnetic beads can have a nucleic acid probe attached thereto ... [and] a small electromagnet or magnet may be used to control the magnetic beads in the extraction module." Id, par. [0101]. To facilitate extraction with magnetic beads, a magnetic field is applied, which "causes magnetic beads ... in the extraction module 25 to cluster along the interior wall of the extraction chamber." Id, par. [0102].

(Reply, pg. 9).  Using a magnet to extract nucleic acids from magnetic beads is a well-known, conventional technique.  See e.g. US 20080031787; US 20100112643; US 20110313145; US 8679741.  Thus, this argument fails because Applicants fail to clearly redefine such conventional techniques as “nanoscale control.”  See MPEP § 2173.05(a).
	Applicants argue that their specification discloses that “nanoscale control” includes other conventional techniques such as “[t]he microenvironment [of binding buffer] can be adjusted with a combination of ionic, salt, and pH conditions to favor binding of proteins and nucleic acids to magnetic beads, to facilitate separation from other cellular debris.”  This cannot be Applicant’s invention of “nanoscale control” because these, too, are conventional techniques.  See e.g. US 20080031787; US 20100112643; US 20110313145; US 8679741.  “[N]anoscale control” as argued by Applicants is meant to encompass an invention technique for extraction of nucleic acids, yet Applicants seems to argue that “nanoscale control” simply means conventional techniques.  Yet, by using “nanoscale control” and arguing as they have, Applicants at the same time state that “nanoscale control” is a special definition that means something other than conventional techniques.  This is confusing.     
	Furthermore, 
I.   THE MEANING OF EVERY TERM SHOULD BE APPARENT
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
II.   THE REQUIREMENT FOR CLARITY AND PRECISION MUST BE BALANCED WITH THE LIMITATIONS OF THE LANGUAGE
Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112, second paragraph) demands no more. Shatterproof Glass Corp. v. Libbey Owens Ford Co., 758 F.2d 613, 225 USPQ 634 (Fed. Cir. 1985) (interpretation of "freely supporting" in method claims directed to treatment of a glass sheet); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 231 USPQ 81 (Fed. Cir. 1986) (interpretation of a limitation specifying a numerical value for antibody affinity where the method of calculation was known in the art at the time of filing to be imprecise). This does not mean that the examiner must accept the best effort of applicant. If the proposed language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that are free from objection.
III.   TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one definition for a term, it is incumbent upon applicant to make clear which definition is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112, second paragraph is appropriate. In applying the prior art, the claims should be construed to encompass all definitions that are consistent with applicant’s use of the term. See Tex. Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202, 64 USPQ2d 1812, 1818 (Fed. Cir. 2002). It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01

(MPEP § 2173.05(a)).  In the context argued by Applicant, “nanoscale control” (a new term invented by Applicant) is anything but “more precise in describing and defining the new invention.”  Applicants seemingly attempt to redefine common techniques used in nucleic acid extraction (e.g. magnetic-bead extraction, binding buffer compositions, etc.) with their own imprecise, unclear phrase “nanoscale control” (see id. (“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms”)).  Thus, a skilled artisan is left in utter confusion as to what Applicant possesses by way of “nanoscale control” of nucleic acids during nucleic acid extraction.
Current Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 03/29/2022 because the amendment to claim 213 fails to address the previous rejection.  Specifically, the specification never describes “selectively deforming” or “selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur” (e.g. claims 300-304) during extraction in a cycling technique on a fluidic chip.  Again, Applicants rely on supposed common understanding of “selectively deforming” or “selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur.”  However, even if these phrases describe techniques that a skilled artisan would readily understand, yet the specification is devoid of any discussion of these techniques during extraction in a cycling technique on a fluidic chip.  Even more, the supposed species of claims 300-304 are never discussed during extraction in a cycling technique on a fluidic chip.  For example, the specification never explains how to extract nucleic acids in a cycling technique on a fluidic chip using hydrodynamic focusing, fluid flow, EM tension, mechanical force or stretching.  The specification merely mentions these techniques in the context of amplification or on their own.  The claimed invention seems to be a new technology is in its infancy because the Office is unaware of any prior art that discloses using any of these techniques during extraction in a cycling technique on a fluidic chip.  This requires greater disclosure than merely piecing together disparate fragments of a specification.  See MPEP 2163(II)(3)(a)(i) (“In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”).  Applicants cannot fulfill their responsibility to publicly fully disclose their claimed invention by relying on obviousness of various individual pieces of the claimed invention.  The application remains rejected as failing to contain a written description of the invention in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 213, 244, 271, 273-278 and 300-304 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A. Speculation as to Invention and Unclear Metes and Bounds
Specifically, the instant claims are so unclear and confusing, especially in light of the Specification, that the Examiner cannot determine if the instant claims are patentable because it would require the Examiner to speculate as to the metes and bounds of the instant claims. See In re Steele, 308 F .2d 859, 862-63 (CCPA 1962); In re Wilson, 424 F .2d 1382, 1385 (CCPA 1970).
The metes and bounds of “nanoscale control” are unclear because this critical phrase is never defined, nor is it a term of art in nucleic acid extraction.  “Nanoscale control” is generically explained in the specification by its results as follows:
	An embodiment according to the invention permits precision or nanoscale control of nucleic acids and proteins. A nanoscale or precision reactor permits an unanticipated improvement in time, cost, speed and infrastructure required to perform analysis of biological samples as compared with conventional, larger scale systems. 

(para. 0235; emphases added).  This reveals nothing about “nanoscale control” techniques themselves.  The only “nanoscale control” techniques even remotely disclosed are as follows: 
	For example, tension can be applied to a nucleic acid such as by an electromagnetic field exerted in a reaction chamber, which can cause a nucleic acid, such as a 2 nm wide DNA molecule, to stretch in a given direction. This speeds up the tendency of a reaction to occur, for example by opening the DNA. Thus, small scale control of the molecule is realized. Control on such a small scale permits the achievement of a greater signal to noise ratio, an improved yield and reduces the time for equilibration in a reaction chamber.  Various forces may be used to control at the nanoscale, for example mechanical, electromagnetic forces and/or hydrodynamic forces, and using types of tension taught in U.S. Pat. No. 7,494,791, the entire disclosure of which is incorporated herein by reference

(para. 0235; emphases added).  In other words, the only “nanoscale control” techniques disclosed are generic “mechanical, electromagnetic forces and/or hydrodynamic forces, and using types of tension taught in U.S. Pat. No. 7,494,791.”  U.S. Pat. No. 7,494,791 discloses hydrodynamic stress/tension to denature DNA in PCR without raising the temperature to yield isothermal amplification (Abstract).  Yet, the specification and claims recite any “nanoscale control.”  A skilled artisan would look to the art of nucleic acid extraction to determine what this phrase encompasses.  This phrase is never used for nucleic acid extraction, as demonstrated by google searches ("nanoscale control" nucleic acid extraction) and EAST searches (c12n15/10$ and (nanoscale adj control$3); c12n15/10$ and ((nanoscale adj control$3) or ((hydrodynamic or hydro-dynamic) near3 (stress or tension or focus$3)))).  At best, the prior art discusses nanoscale control over microsensing (i.e. physical chemistry) or emulsion droplet generation, not molecular biology (e.g. nucleic acid extraction).  See Kelley et al., Advancing the speed, sensitivity and accuracy of biomolecular detection using multi-length-scale engineering, Nat Nanotechnol. 2014 Dec;9(12):969-80. doi: 10.1038/nnano.2014.261; US 20140206546 (Hydrodynamic stress).  Even though one finds examples in the specification, yet the Office cannot import examples from the specification into the claims.  Further, it is not possible from the specification to reasonably decipher the general principle of “nanoscale control” such that a skilled artisan could extrapolate all equivalent species of this genus.  For example, how are mechanical forces applied to nucleic acid extraction?  This is never disclosed.  Same with electromagnetic forces.  Thus, it is not clear the metes and bounds of “nanoscale control.”	
	In fact, Applicants never disclose any of these species applied to nucleic acid extraction.  The specification only mentions “nanoscale control” in one paragraph, but never explains how this is applied to nucleic acid extraction.  The only nanoscale control even remotely disclosed is applied to nucleic acid amplification to separate DNA for primer annealing instead of heat denaturing to allow isothermal amplification (see para. 0235, citing U.S. Pat. No. 7,494,791).  
In addition, it is not clear if “nanoscale control” is different from “precision control” because “or” can be contrasting or comparing.  The Specification discusses “nanoscale control” once: “An embodiment according to the invention permits precision or nanoscale control of nucleic acids and proteins” (para. 0235).  If “nanoscale control” is a synonym for the previous claim phrase “precision control,” then the claim is even more confusing.  As to the general meaning of this phrase, and as explained in the previous Office Action, “precision control” of a parameter is vaguely and confusingly defined as 
the ability to control the parameter such that repeated measurements of the parameter under unchanged conditions show the same results, to within the degree of precision, and further refers to the ability to adjust the parameter to a new value of the parameter, with such a degree of precision

(para. 0236; emphases added).  In other words, “precision control” of a parameter is controlling within the degree of precision, a circular definition.  Thus, the meaning of “nanoscale control” is confusing in light of the specification; and, in general, “nanoscale control,” being synonymous with “precision control,” is confusing and unclear.
	Although examples are not definitions, and the claims are not limited by examples, yet the only disclosed “nanoscale control” is with nucleic acid amplification, not extraction.  Specifically, the only clear example of “nanoscale control” is tension: 
A nanoscale or precision reactor permits an unanticipated improvement in time, cost, speed and infrastructure required to perform analysis of biological samples as compared with conventional, larger scale systems. For example, tension can be applied to a nucleic acid such as by an electromagnetic field exerted in a reaction chamber, which can cause a nucleic acid, such as a 2nm wide DNA molecule, to stretch in a given direction

(para. 0235; see paras. 0112-0113, 0211, 0214 & 0236-0242); and only embodied with amplification of nucleic acids (id.; paras. 0316-0359 (only example provided, using integrated chip of Fig. 4 fluorescence detection module of Fig. 9B)).  Figure 4 contains “a means for applying controlled tension to nucleic acid strands within the nucleic acid amplification module of the integrated chip (see FIG. 4, element 25)” (para. 0109).  Element 25 in Figure 4 is the “extraction module.”  Furthermore, the only prior art (Applicant’s own) that discloses “nanoscale control” (e.g. using hydrodynamic tension) for nucleic acid amplification discloses  
1. A method of sequencing a nucleic acid molecule, comprising:
(a) providing a sample, including:
a nucleic acid target sequence,
a nucleic acid polymerase;
a primer complementary to the nucleic acid target sequence; and
one or more nucleotides;
(b) annealing the primer to its complementary nucleic acid target sequence;
(c) extending the primer to form an extension product;
(d) optionally repeating steps (b) through (d) to form further extension products; and
(e) determining the sequence of the nucleic acid target sequence,
wherein at least step (c) comprises applying tension that stretches the nucleic acid target sequence and/or the primer extension product.

7. The method of claim 1, further comprising, prior to the first instance of step (a):
obtaining an RNA,
contacting the RNA with a reverse transcriptase in the presence of a composition sufficient to permit synthesis of a complementary DNA strand, and
separating the complementary DNA strand from the RNA to form a single-stranded nucleic acid.

(US 8,632,973).  In other words, at best the instant specification discloses “nanoscale control” in nucleic acid extraction to separate double-stranded nucleic acids in preparation for amplification as in US 8,632,973.  However, this is anticipated by Applicant’s own prior art, indicating this is not what Applicant intends.
	In sum, the metes and bounds of “nanoscale control,” especially as applied to nucleic acid extraction, are unclear.
Previous Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 06/28/2021 because the Markush group of generic “nanoscale controls” amended into the claims remain indefinite.  Specifically, as argued by Applicants above, “nanoscale control” includes conventional techniques such as magnetic bead nucleic acid extraction, binding buffers, etc.  The Markush group includes such generic phrases that encompass such conventional techniques: “applying an electromagnetic tension to a molecule of the protein or nucleic acid; applying a mechanical force to a molecule of the protein or nucleic acid; and adjusting, on a length scale of 1000 nm or less, at least one environmental parameter associated with a microenvironment of a molecule of the protein or nucleic acid.”  Such functional language encompasses a broad swatch of conventional nucleic acid extraction techniques as acknowledged by Applicant.  
	Almost all of Applicants arguments address proteins.  This is not the elected species.  Remarkably, the only argument as to “nanoscale control” of nucleic acid extraction relies on a familiar nucleic acid extraction technique: 
the Specification describes an example of the use of nanoscale control methods together with conventional extraction methods. At paragraph [0101] for example, the Specification states that extraction can be performed with magnetic beads. Specifically, "magnetic beads can have a nucleic acid probe attached thereto ... [and] a small electromagnet or magnet may be used to control the magnetic beads in the extraction module." Id, par. [0101]. To facilitate extraction with magnetic beads, a magnetic field is applied, which "causes magnetic beads ... in the extraction module 25 to cluster along the interior wall of the extraction chamber." Id, par. [0102].

(Reply, pg. 9).  Using a magnet to extract nucleic acids from magnetic beads is a well-known, conventional technique.  See e.g. US 20080031787; US 20100112643; US 20110313145; US 8679741.  Thus, this argument fails.
	Even more remarkably, Applicants argue that their specification discloses that “nanoscale control” includes other conventional techniques such as “[t]he microenvironment [of binding buffer] can be adjusted with a combination of ionic, salt, and pH conditions to favor binding of proteins and nucleic acids to magnetic beads, to facilitate separation from other cellular debris.”  This cannot be Applicant’s invention because these, too, are conventional techniques.  See e.g. US 20080031787; US 20100112643; US 20110313145; US 8679741.  Furthermore, 
I.   THE MEANING OF EVERY TERM SHOULD BE APPARENT
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
II.   THE REQUIREMENT FOR CLARITY AND PRECISION MUST BE BALANCED WITH THE LIMITATIONS OF THE LANGUAGE
Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112, second paragraph) demands no more. Shatterproof Glass Corp. v. Libbey Owens Ford Co., 758 F.2d 613, 225 USPQ 634 (Fed. Cir. 1985) (interpretation of "freely supporting" in method claims directed to treatment of a glass sheet); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 231 USPQ 81 (Fed. Cir. 1986) (interpretation of a limitation specifying a numerical value for antibody affinity where the method of calculation was known in the art at the time of filing to be imprecise). This does not mean that the examiner must accept the best effort of applicant. If the proposed language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that are free from objection.
III.   TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one definition for a term, it is incumbent upon applicant to make clear which definition is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112, second paragraph is appropriate. In applying the prior art, the claims should be construed to encompass all definitions that are consistent with applicant’s use of the term. See Tex. Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202, 64 USPQ2d 1812, 1818 (Fed. Cir. 2002). It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01

(MPEP § 2173.05(a)).  In the context argued by Applicant, “nanoscale control” (a new term invented by Applicant) is anything but “more precise in describing and defining the new invention.”  Applicants seemingly attempt to redefine common techniques used in nucleic acid extraction (e.g. magnetic-bead extraction, binding buffer compositions, etc.) with their own imprecise, unclear phrase “nanoscale control” (see id. (“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms”)).  Thus, a skilled artisan is left in utter confusion as to what Applicant is claiming by way of “nanoscale control” of nucleic acids during nucleic acid extraction, much less what is distinguishable from the prior art.
Current Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 03/29/2022 because the amendment to claim 213 fails to address the previous rejection.  In this case, Applicants seem to believe their invention is the use of “selectively deforming” or “selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur” during extraction in a cycling technique on a fluidic chip.  This not a known technique as best the Office can determine.  In other words, Applicants believe they have created a brand new way to extract nucleic acids.  Yet, Applicants have a duty to fully and clearly explain that invention.
I.   THE MEANING OF EVERY TERM SHOULD BE APPARENT
The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. During patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969). See also MPEP § 2111 - § 2111.01. When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).
II.   THE REQUIREMENT FOR CLARITY AND PRECISION MUST BE BALANCED WITH THE LIMITATIONS OF THE LANGUAGE
Courts have recognized that it is not only permissible, but often desirable, to use new terms that are frequently more precise in describing and defining the new invention. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970). Although it is difficult to compare the claimed invention with the prior art when new terms are used that do not appear in the prior art, this does not make the new terms indefinite.
New terms are often used when a new technology is in its infancy or is rapidly evolving. The requirements for clarity and precision must be balanced with the limitations of the language and the science. If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112, second paragraph) demands no more. Shatterproof Glass Corp. v. Libbey Owens Ford Co., 758 F.2d 613, 225 USPQ 634 (Fed. Cir. 1985) (interpretation of "freely supporting" in method claims directed to treatment of a glass sheet); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 231 USPQ 81 (Fed. Cir. 1986) (interpretation of a limitation specifying a numerical value for antibody affinity where the method of calculation was known in the art at the time of filing to be imprecise). This does not mean that the examiner must accept the best effort of applicant. If the proposed language is not considered as precise as the subject matter permits, the examiner should provide reasons to support the conclusion of indefiniteness and is encouraged to suggest alternatives that are free from objection.
III.   TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one definition for a term, it is incumbent upon applicant to make clear which definition is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112, second paragraph is appropriate. In applying the prior art, the claims should be construed to encompass all definitions that are consistent with applicant’s use of the term. See Tex. Digital Sys., Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202, 64 USPQ2d 1812, 1818 (Fed. Cir. 2002). It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01

(MPEP § 2173.05(a)).  Applicants apparently use “[n]ew terms” with “a new technology [] in its infancy,” thus they have a duty to particularly point out and distinctly claim that new technology using “clarity and precision.”  They fail in this.  Specifically, it remains unclear the metes and bounds of “selectively deforming” or “selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur” during extraction.  The specification never explains what this entails or how it is done during extraction in a cycling technique on a fluidic chip.  A skilled artisan would be left to guess what is encompassed by “selectively deforming” or “selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur” during extraction in a cycling technique on a fluidic chip. In fact, the Office can find no prior art that mentions “selectively deforming” or “selectively orienting individual molecules of the protein or nucleic acid to adjust a tendency of reaction of the protein or nucleic acid to occur” during extraction in a cycling technique on a fluidic chip, much less the species of claims 300-304.  In this situation, it is imperative that Applicants fully describe the claimed invention such that a skilled artisan would recognize what is meant, and the metes and bounds of the claimed invention.  

Prior Art
	The following is considered pertinent to obvious-type double patenting: US 10,882,041; US 8,632,973.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637